Pee Cueiam.
This action was to recover damages for injuries to plaintiff’s automobile, due, it was claimed, to negligence in the operation of defendant’s car on Central avenue, in Passaic. The case was heard by the judge without a jury and there was a judgment for plaintiff in the District Court. Defendant appeals, contending that there was no evidence of negligence in the defendant, that plaintiff’s agent was guilty of contributory negligence, and that it was error to find for the plaintiff.
The case made by the plaintiff was that the automobiles were proceeding in opposite directions on Central avenue and that when Highland avenue, which intersects Central avenue, at right angles, was reached, and plaintiff had proceeded three-fourths of the way across it, the defendant’s car suddenly turned to its left directly in front of the plaintiff’s car, compelling its driver to swerve from the highway to avoid a collision and strike a telephone pole, and thereby causing the damage for which the action was brought.
It is quite clear that negligence in the defendant could be inferred from such proof, and certainly the evidence was not of such character as to require a finding that the plaintiff’s driver was guilty of any negligence contributing to the accident.
The judgment is affirmed, with costs.